Atkinson, J.
1. A deed the caption of which was “Stale of Georgia, .Muscogee County,” purported to convey “one acre of land south of the Macon road, near the Wimberly graveyard; said acre is bound on the north by the public road, on the east by land now owned by Fred Porter [the grantee], on the south and west by E. L. Senior [the grantor], for . a house seat,” in exchange for “one acre of land off of ¿he southwest corner of Fred Porter’s fifty (50) acres of land bound on the south by *417land owned by J. F. Ritch, on tlie east and north by Fred Porter, on the west by E. L. Senior.” Held, that the description of the first one-acre traqt in the instrument afforded sufficient means of ascertaining and identifying by competent extrinsic evidence the land intended to be conveyed, and was not void for uncertainty. Moody v. Vondereau, 131 Ga. 521 (62 S. E. 821), and cit.; Hayes v. Dickson, 148 Ga. 700 (98 S. E. 345); Calhoun v. Ryals, 159 Ga. 35 (124 S. E. 867). See also Gaston v. Gainesville Railway Co., 120 Ga. 516 (48 S. E. 188). It would be competent to show by extrinsic evidence that the defendant with the knowledge and consent of the grantor, at the date of the deed or soon thereafter, took actual possession of one acre of land, near the Wimberly graveyard, that was bounded north by the Macon road and east by the land of the grantee and south and west by other lands of the grantor. Evidence of that character would apply the descriptive terms of the deed to the land involved in the suit.
No. 4405.
December 19, 1924.
2. The trial judge erred in excluding from evidence the deed referred to in the preceding note. Judgment reversed.

All the Justices concur.

George G. Palmer, fox plaintiff in error.
Davis & Davis, contra.